Name: COMMISSION REGULATION (EC) No 2020/95 of 21 August 1995 fixing the aid for cotton for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product
 Date Published: nan

 No L 197/ 10 I EN Official Journal of the European Communities 22. 8 . 95 COMMISSION REGULATION (EC) No 2020/95 of 21 August 1995 fixing the aid for cotton for the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton annexed thereto, as last amended by Council Regulation (EC) No 1553/95 ('), account of budget funding available following the applica ­ tion of that reduction ; whereas, in these circumstances, the abovementioned amount of aid has provisionally been calculated on the basis of a provisional overall reduction of ECU 18,284 per 100 kilograms for Greece and without reduction for Spain ; Whereas Regulation (EC) No 1554/95 provides for amendments to the methods of determining the world market price of unginned cotton which will apply to the 1 995/96 marketing year ; whereas, pending the adoption by the Commission of detailed rules of application for the implementation of that new method, the method referred to in Article 4 of Council Regulation (EEC) No 2169/81 (6), as last amended by Regulation (EC) No 1554/95, should be used, following the procedures referred to in Commission Regulation (EC) No 1234/95 f7), as last amended by Regulation (EC) No 1 583/95 (8); whereas, when the abovementioned detailed rules of application have been adopted the amount of aid will have to be replaced by an amount calculated in accordance with the new rules, Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), and in particular Article 5 ( 1 ) thereof, Whereas pursuant to Article 5 of Regulation (EC) No 1554/95, aid must be granted for unginned cotton harvested in the Community when the world market price for unginned cotton is below the guide price ; Whereas the aid is equal to the difference between these two prices ; Whereas the guide price of unginned cotton for the 1995/96 marketing year is laid down in paragraph 8 of the abovementioned Protocol 4 : HAS ADOPTED THIS REGULATION : Article 1 1 . The aid for unginned cotton referred to in Article 5 of Regulation (EC) No 1554/95 shall be fixed for the 1995/96 marketing year at : Whereas the third sentence of Article 7 ( 1 ) of Commis ­ sion Regulation (EEC) No 1201 /89 of 3 May 1989 laying down rules implementing the system of aid for cotton (3), as last amended by Regulation (EEC) No 2046/93 (4), provides that an application for aid may be lodged from 1 June 1995 for the 1995/96 marketing year ; whereas the aid for that marketing year should therefore be fixed ;  ECU 73,028 per 100 kilograms for Spain ,  ECU 54,744 per 100 kilograms for Greece . 2. However, the amount of the aid will be replaced with effect from 22 August 1995 to take account of the consequences of the stabilizer system as well as any adap ­ tations to the aid arrangements . Whereas, pursuant to Article 2 (3) and (4) of Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusted the system of aid for cotton introduced by Protocol 4 and annexed to the Act of Accession of Greece f), as last amended by Regulation (EC) No 1553/95, the aid for cotton for the 1 995/96 marketing year is adjusted by the reduction fixed to take account of the expected overrun of the maximum guaranteed quantity and the national guaranteed quantities fixed in that Article and also taking Article 2 This Regulation shall enter into force on 22 August 1 995. (') OJ No L 148 , 30. 6. 1995, p. 45. (2) OJ No L 148 , 30. 6. 1995, p. 48 . 0 OJ No L 123, 4. 5. 1989, p. 23. (4) OJ No L 185, 28. 7. 1993, p. 19. (5 OJ No L 184, 3. 7. 1987, p. 14. (6) OJ No L 211 , 31 . 7. 1981 , p. 2 . 0 OJ No L 121 , 1 . 6. 1995, p. 21 . M OJ No L 150, 1 . 7. 1995, p. 79 . 22. 8 . 95 EN Official Journal of the European Communities No L 197/11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 August 1995. For the Commission Karel VAN MIERT Member of the Commission